Case 1:20-cr-00131-JMS-TAB Document 110 Filed 09/10/21 Page 1 of 2 PageID #: 366




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

   UNITED STATES OF AMERICA,                          )
                                                      )
                                   Plaintiff,         )
                                                      )
                          v.                          )      Cause No. 1:20-cr-00131-JMS-TAB
                                                      )
   JOSHUA DECKARD (02),                               )
                                                      )
                                  Defendant.          )


                  ORDER ADOPTING REPORT AND RECOMMENDATION

         Having reviewed Magistrate Judge Tim Baker's Report and Recommendation dkt [108]

 recommending that Joshua Deckard's supervised release be revoked, pursuant to Title 18 U.S.C.

 '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583, and with

 no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge Baker's Report

 and Recommendation dkt [108]. The Court finds that Mr. Deckard committed Violation Number

 1 as alleged by the U.S. Probation Office in its Petition for Warrant or Summons for Offender

 under Supervision dkt [99].       The Court now orders that the defendant's supervised release is

 therefore REVOKED, and Mr. Deckard is sentenced to the custody of the Attorney General or

 his designee for a period of twelve (12) months and one (1) day with no supervised release to

 follow. The Court recommends placement in a RDAP or intensive drug treatment program at a

 facility closest to Indianapolis, Indiana.




         Date: 9/10/2021
Case 1:20-cr-00131-JMS-TAB Document 110 Filed 09/10/21 Page 2 of 2 PageID #: 367




 Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system

  United States Probation Office, United States Marshal
